Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
Applicant’s election of Group II (claims 9 and 11-12) in the reply filed on October 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 are pending. Claims 1-8, 10 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on October 11, 2022. 
Claims 9 and 11-12 are under examination in this office action.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: The recitation “PAX6D” is not consistent across the whole specification. For example, the recitation “Pax6D” is also used in the specification (see paragraph [00057], [0059], [000104]). If the recitation of “Pax6D” is for Pax6D gene, the recitation should be italic. If the recitation is for PAX6D protein, the recitation should be capitalized to be consistent. Appropriate correction is required.

The disclosure is objected to because of the following informalities: The use of the term “Matrigel®” (p. 31, paragraph [000111], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
8.	Claims 9 and 11-12 are objected to because of the following informalities: Claim 9 is objected to because the limitation “pax6D” is not a common or unique abbreviation in the art. Applicants are required to spell out “pax6D” at the first usage. In addition, the limitation “a nucleotide sequence encoding” means “encoding for a protein”, then the limitation “pax6D” cannot be italic because the limitation “pax6D” (“italic symbol”) means “pax6D gene”.  If the limitation “pax6D” is for “PAX6D” protein, then the limitation should be “PAX6D”. Appropriate correction is required.
Claims 11-12 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 11 depends from claim 1, which is a non-elected claim. Claim 12 depends from claim 3, which is a non-elected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Appropriate correction is required.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 11-12 are indefinite because of the recitation "substantially pure" recited in claims 9 and 11-12. The phrase "substantially pure” in the claims is indefinite because it fails to point out what is included or excluded by the claim language. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), which renders the claims indefinite.  The specification does not provide a standard for ascertaining the metes and bounds of what is encompassed within such limitations. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language. 
Claim 9 is indefinite because the claim recites “a detectable reporter”. The term "detectable” in claim 9 is a relative term which renders the claim indefinite.  The term "detectable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “a detectable reporter”. Since the metes and bounds are unknown, a skilled artisan cannot envision what expression levels would be considered as “a detectable reporter” as recited in the claim. Further, the limitation “human retinal progenitor cells comprising a nucleotide sequence encoding a detectable reporter operably linked to a nucleotide sequence encoding human pax6D” is unclear because the limitation “pax6D” (“italic symbol”) means “pax6D gene” and it is unclear whether the human PAX6D protein is expressed in the claimed human retinal progenitor cells or whether the pax6D gene sequence is simply encompassed within the claimed human retinal progenitor cells, which renders the claim indefinite.


Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 9 encompasses a genus of a substantially pure population of human retinal progenitor cells comprising a nucleotide encoding a genus of detectable reporter operably linked to a nucleotide sequence encoding human pax6D.
Claim 12 encompass a genus of a substantially pure population of human retinal progenitor cells obtained by a genus of methods of claim 3 by sorting Pax6D-expressing human retinal progenitor cells based on expression of a genus of Pax6D-reporter construct.
The specification fails to provide sufficient species for the broad genus of substantially pure population of human retinal progenitor cells comprising a nucleotide encoding a genus of detectable reporter operably linked to a nucleotide sequence encoding human pax6D, the broad genus of methods of obtaining a substantially pure population of human retinal progenitor cells in claim 11 or the broad genus of methods of sorting Pax6D-expressing human retinal progenitor cells based on expression of a genus of Pax6D-reporter construct.
Based on Applicant’s own admission on p. 25, paragraph [00097] of the instant specification, there is no antibodies to detect PAX6D to sort PAX6D-expression cells from non-PAX6D-expression cells. The specification only teaches transfection of a plasmid encoding PAX6D-3XFLAG or TetOn-PAX6D-3XFLAG in a PAX6D inducible cell line under PAX6 KO background generated from H9 hESCs using CRISPR/CAS9. The specification teaches culturing H9 cells or H9-derived PAX6 KO cells in hPSC medium with Rho kinase (ROCK) inhibitor (0.5uM), and then electroporating 1x107 cells with plasmids encoding PAX6D-3XFLAG or TetOn-PAX6D-3XFLAG in MEF-conditioned medium with ROCK inhibitor (see [000113]-[000114]). The specification teaches retinal differentiation from hPSCs comprising culturing hESCs in E8 medium to form embryoid bodies (EB), then in a neural induction medium (NIM) comprising DMEM/F12(1:1), 1% N2 and 1x NEAA, then on day 16 in a retinal differentiation medium (RDM) containing DMEM/F12 (3:1) supplemented with 2% B27 without vitamin A and 1xNEAA (see paragraph [000116])
However, the claims are not limited to the agents and methods set forth above but also encompass using a genus of structurally and functionally undefined nucleotide encoding a genus of detectable reporter operably linked to a nucleotide sequence encoding human pax6D or using a genus of undefined methods of sorting Pax6D-expressing human retinal progenitor cells based on expression of a genus of structurally and functionally undefined Pax6D-reporter construct.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of PAX6D inducible cells transfected with a plasmid encoding PAX6D-3XFLAG or TetOn-PAX6D-3XFLAG wherein the PAX6D inducible cells are under PAX6 KO background generated from H9 hESCs using CRISPR/CAS9. However, Applicant is not in possession of human retinal progenitor cells comprising a structurally and functionally undefined nucleotide sequence encoding a detectable reporter operably linked to a nucleotide sequence encoding human pax6D or using undefined methods to sort Pax6D-expressing human retinal progenitor cells based on a structurally and functionally undefined Pax6D-reporter construct. The specification provides no identification of any particular portion of the structure that must be conserved for the claimed genus of structurally and functionally undefined nucleotide sequence encoding a detectable reporter operably linked to a nucleotide sequence encoding human pax6D or using undefined methods to sort Pax6D-expressing human retinal progenitor cells based on structurally and functionally undefined Pax6D-reporter construct. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of structurally and functionally undefined sequence encoding a detectable reporter operably linked to a nucleotide sequence encoding human pax6D or using undefined methods to sort Pax6D-expressing human retinal progenitor cells based on structurally and functionally undefined Pax6D-reporter construct because as admitted by Applicant, there is no antibodies to detect PAX6D to sort PAX6D-expression cells from non-PAX6D-expression cells (on p. 25, paragraph [00097] of the instant specification). In addition, different agents, culture media, steps and culture conditions can result in different cell lineages as evidenced by Weed et al. (p. 1-9; Weed et al., Stem Cell Investig., 2017; 4:65. doi:10.21037/sci.2017.07.02). 
The specification provides no description of the conserved regions which are critical to the function of the claimed genus of nucleotide sequence or construct for sorting PAX6D-expression cells from non-PAX6D-expression cells.  Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate what other constructs/methods to differentiate human pluripotent stem cells into the claimed human retinal progenitor cells comprising a nucleotide encoding a detectable reporter operably linked to a nucleotide encoding human pax6D or to sort PAX6D-expressing human retinal progenitor cells based on expression of a PAX6D-reporter construct might be.  Since the common characteristics/features of other constructs/methods/cells to differentiate human pluripotent stem cells into the claimed human retinal progenitor cells comprising a nucleotide encoding a detectable reporter operably linked to a nucleotide encoding human pax6D or to sort PAX6D-expressing human retinal progenitor cells based on expression of a PAX6D-reporter construct are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of other constructs/methods to differentiate human pluripotent stem cells into the claimed human retinal progenitor cells comprising a nucleotide encoding a detectable reporter operably linked to a nucleotide encoding human pax6D or to sort PAX6D-expressing human retinal progenitor cells based on expression of a PAX6D-reporter construct.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of other constructs/methods to differentiate human pluripotent stem cells into the claimed human retinal progenitor cells comprising a nucleotide encoding a detectable reporter operably linked to a nucleotide encoding human pax6D or to sort PAX6D-expressing human retinal progenitor cells based on expression of a PAX6D-reporter construct, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  .
Therefore, the claimed substantially pure population of human progenitor cells have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
	
	
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamm et al. (US9328328, issued May 3, 2016, priority Aug 24, 2009).
Claim 11 is drawn to a substantially pure population of human retinal progenitor cells obtained by a method of claim 1, the method comprising: (a) culturing human pluripotent stem cells (hPSCs) in suspension culture for about 6 days in a neural induction medium whereby embryoid bodies are formed, wherein the neural induction medium is supplemented with N2 supplement and Non-Essential Amino Acid (NEAA) cell culture supplement beginning on culturing day 3; (b) dissociating the embryoid bodies formed in step (a) into a single cell suspension; (c) culturing the single cell suspension as an adherent monolayer for about 15 to about 22 days in a retinal differentiation medium, whereby a substantially pure population comprising human retinal progenitor cells is obtained.
Gamm et al. (US9328328) teaches a substantially pure population of human retinal progenitor cells recited in claim 11 (see col. 49-51, claims 1-). Claim 11 is a product-by-process claim. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. Note that “Even though the claim may be limited and defined by the process, determination of patentability in a product-by-process claim is based on the product itself”, which is a substantially pure population of human retinal progenitor cells and is taught by Gamm. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP2113. Thus, claim 11 is anticipated by Gamm.

13.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Biomaterials, 2015; 53:40-49).
Wang et al. teach a substantially pure population of human retinal progenitor cells obtained by a method comprising: (a) culturing human pluripotent stem cells (hPSCs) including H9 ESCs in suspension culture for 8-10 days in a neural induction medium whereby embryoid bodies are formed; (b) dissociating the embryoid bodies formed in step (a) into a single cell suspension; (c) culturing the single cell suspension as an adherent monolayer for about 14-21 days in a retinal differentiation medium, whereby a substantially pure population comprising human retinal progenitor cells is obtained (p. 41-42). Claim 11 is a product-by-process claim. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. Thus, claim 11 is anticipated by Wang et al.

Conclusion

14.	NO CLAIM IS ALLOWED.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mellough et al. (Stem cells, 2012; 30:673-686) teaches differentiation of hESCs and hiPSCs into retinal lineages (see abstract).
	Park et al. (Stem cell & Dev., 2018; 27: 367-377. DOI:10.1089/scd.2017.0283) teaches PAX6 alternative splicing isoforms and their role in corneal development (see p. 367, abstract).
	Zhang et al. (Cell Stem Cell, 2010; 7:90-100. DOI 10.1016/j.stem.2010.04.017) teaches differentiation of hESCs into neuroectoderm by overexpression of Pax6a or Pax6 b but not Pax6∆PD (see abstract).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 16, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649